DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 39-57 are pending.
Claims 1, 39-57 are rejected.

Response to Arguments
The Applicant asserts on pages 9-11 of Applicant’s responses filed 03/11/2021:
Wei (US 20130274606) only teaches expected and measured velocity values from a flow velocity field model which do not relate to ultrasound waveform tomography image reconstruction. 
In response, the Examiner respectfully disagrees. 
Paragraph 29 states that “Doppler measurements as performed by an ultrasound system are precisely accurate only when the direction of flow is in line with the direction of the ultrasound beam” and therefore the velocity measurements relates to image reconstruction.
Furthermore, the claim recites that generating an ultrasound waveform tomography image reconstruction is a function of computing an acoustic wave property of the reflection and transmission signals by calculating the minimum mean square difference between observed and synthetic waveforms relating to the reflection signal; the transmission signal or a combination of the reflection and transmission signals and only appears to loosely base the computing and calculation steps on the image reconstruction. 
Dependent claims 39, 45, 49 and 55 are rejected based on their respective dependencies on claims 1 and 48.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 03/11/2021, the rejection made to claim 1 under 35 U.S.C. 112(b) has been withdrawn.

Claim Rejections - 35 USC § 112
Claims 41-44, 46-47, 51-54 and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 46 define a modified total-variation regularization without defining all the parameters in the function. Therefore it is unclear what the metes and bounds of the limitation comprises. 
Claims 42 and 52 recite “the spatially-variant parameters”, “the two or more spatial regions”, “the plurality of spatially-variant parameters”, and “the located two or more spatial regions”. There is insufficient antecedent basis for these limitations in the claims.
Claims 51 and 56 define a minimization of the misfit function without defining all the parameters in the function. Therefore it is unclear what comprises the metes and bounds of the limitation in question. 
Claims 43 and 53 recite “the two or more spatial regions”. There is insufficient antecedent basis for this limitation in the claims.



Claims 47 and 57 are rejected based on their respective dependencies on claims 46 and 56.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1, 39, and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haddad, W.S, US 20020099290, hereafter referred to as “Haddad”, in view of Wei, et al., US 20130274606, hereafter referred to as “Wei”. 

Regarding claim 1, Haddad teaches a synthetic aperture ultrasound tomography imaging method for imaging a tissue medium with one or more ultrasound transducer arrays comprising a plurality of transducers (see paragraph 22 and figs. 2A-2C), the method comprising:
exciting a first transducer with plurality of transducers to generate an ultrasound field within the tissue medium (see paragraph 19 for the transmission of waves into a target for data acquisition); 
acquiring a transmission signal and a reflection signal from a second transducer within the one or more ultrasound transducer arrays (paragraph 19 describes a transmission mode and reflection mode data acquisition where both transmission and reflection signals are acquired); and 
generating an ultrasound waveform tomography image reconstruction (see paragraph 25); 
While Haddad teaches a comparison between modeled B-scan data with real data in paragraph 51, as part of its image reconstruction, Haddad does not teach that the generating an ultrasound waveform tomography image reconstruction is a function of computing an acoustic wave property of the reflection and transmission signals by calculating a minimum mean square difference between observed and synthetic waveforms relating to: the reflection signal; the transmission signal; or a combination of the reflection and transmission signals.
However, Wei teaches calculation of a mean squared error between measured and observed flow measurements (see fig. 2 and paragraph 30) for use in image reconstruction (see fig. 1 and paragraph 31). Paragraph 27 describes the use of ultrasound signals for the image generation.


Regarding claim 39, Haddad in view of Wei teaches all the limitations of claim 1 above. 
Haddad further teaches wherein the one or more ultrasound transducer arrays comprises two or more transducer arrays spaced apart from each other, each of the two or more transducer arrays comprising a corresponding plurality of transducers (see paragraph 24 and figs. 3A-3B).

Regarding claim 48, Haddad teaches a synthetic aperture ultrasound tomography imaging system (see fig. 1) comprising: 
one or more ultrasound transducer arrays, an ultrasound transducer array of the one or more ultrasound transducer arrays comprising a plurality of transducers (see paragraph 24 and figs. 3A-3B); 
a processor; and memory storing instructions that, when executed by the processor, cause the processor (high speed computer 104 of paragraph 17) to: 
excite a first transducer of the plurality of transducers to generate an ultrasound field within a tissue medium (see paragraph 19 for the transmission of waves into a target for data acquisition); 
receive a transmission signal and a reflection signal at a second transducer of the plurality of transducers of the one or more ultrasound transducer arrays(paragraph 19 describes a transmission mode and reflection mode data acquisition where both transmission and reflection signals are acquired); and 
Haddad teaches to generate an ultrasound waveform tomography image reconstruction (see paragraph 25) but fails to teach that the reconstruction is based on a function of computing an acoustic 
However, Wei teaches calculation of a mean squared error between measured and observed flow measurements (see fig. 2 and paragraph 30) for use in image reconstruction (see fig. 1 and paragraph 31). Paragraph 27 describes the use of ultrasound signals for the image generation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haddad’s apparatus to use Wei’s mean square error minimization in its comparison of modeled and real transmission and reflection data to improve the accuracy of the measured signal. See paragraph 5 of Wei. 

Regarding claim 49, Haddad in view of Wei teaches all the limitations of claim 48 above. 
Haddad further teaches wherein the one or more ultrasound transducer arrays comprises two or more transducer arrays spaced apart from each other, each of the two or more transducer arrays comprising a corresponding plurality of transducers (see paragraph 24 and figs. 3A-3B).

Claims 40 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haddad in view of Wei, as applied to claims 1 and  48, respectively, and further in view of Jirik, et al., “3D Regularized Speed-Map Reconstruction in Ultrasound Transmission Tomography,” 2009 IEEE International Ultrasonics Symposium Proceedings. 2009, pp. 2272-2275, hereafter referred to as “Jirik”. 

Regarding claim 40, Haddad in view of Wei teaches all the limitations of claim 1 above. 

applying a regularization function; 
applying a plurality of spatially-variant parameters to two or more spatial regions within the ultrasound waveform tomography image reconstruction; and 
performing spatially-variant regularization as the regularization function to generate sound-speed reconstructions of the acquired reflection signal and the acquired transmission signal.
However, Jirik teaches an ultrasonic transmission tomography including regularization of the image reconstruction problem which imposes smoothness in the resulting images while preserving edges. The approach is analyzed on synthetic data sets and illustrated on data acquired on a tissue phantom (see abstract). Jirik teaches applying a regularization function (see page 2273 section C. “Edge-Preserving Regularization” for equations 5 and 6); applying a plurality of spatially-variant parameters to two or more spatial regions within the ultrasound waveform tomography image reconstruction (the function in equations 5 and 6 are applied to spatially distinct tissue regions in fig. 2,  and page 2274, left col., paragraphs 3-5 describe the results of the implemented function); and performing spatially-variant regularization as the regularization function to generate sound-speed reconstructions of the acquired reflection signal and the acquired transmission signal (page 2274, left col., paragraphs 3-5 describe the results of the implemented function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Haddad’s image reconstruction which aims to accurately characterize tissues (see paragraph 5), as modified by Wei, with Jirik’s regularized speed-map reconstruction method, to improve the accuracy of the image reconstruction by providing accurate measurements of independent variables such as the time of flights. See motivation section B on page 2273. 


Haddad in view of Wei fail to teach wherein the instructions that cause the processor to generate the ultrasound waveform tomography image reconstruction comprise instructions that, when executed by the processor, cause the processor to: 
apply a regularization function; 
apply a plurality of spatially-variant parameters to two or more spatial regions within the ultrasound waveform tomography image reconstruction; and 
perform spatially-variant regularization as the regularization function to generate sound-speed reconstructions of the acquired reflection signal and the acquired transmission signal.
However, Jirik teaches an ultrasonic transmission tomography including regularization of the image reconstruction problem which imposes smoothness in the resulting images while preserving edges. The approach is analyzed on synthetic data sets and illustrated on data acquired on a tissue phantom (see abstract). 
Jirik teaches apply a regularization function (see page 2273 section C. “Edge-Preserving Regularization” for equations 5 and 6);
apply a plurality of spatially-variant parameters to two or more spatial regions within the ultrasound waveform tomography image reconstruction (the function in equations 5 and 6 are applied to spatially distinct tissue regions in fig. 2,  and page 2274, left col., paragraphs 3-5 describe the results of the implemented function); and 
perform spatially-variant regularization as the regularization function to generate sound-speed reconstructions of the acquired reflection signal and the acquired transmission signal (page 2274, left col., paragraphs 3-5 describe the results of the implemented function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Haddad’s image reconstruction which aims to accurately characterize . 

Claims 45 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haddad in view of Wei, as applied to claims 1 and 48 respectively, and further in view of Johnson, et al., US 20080294043, hereafter referred to as “Johnson”.

Regarding claim 45, Haddad in view of Wei teaches all the limitations of claim 1 above. 
Haddad in view of Wei fail to teach wherein the observed waveform is calculated using the reflection and transmission signals.
However, Johnson teaches an ultrasound system 10, including transducers 12 and 16 of fig. 1, where, according to paragraph 69, reflected, refracted, scattered and transmitted components of acoustic waves are received and used in image reconstruction (see paragraph 71). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haddad’s system as modified by Wei to use reflected, refracted, scattered, and transmitted components of acoustic waves for image generation to improve image quality. See paragraph 60 of Johnson.

Regarding claim 55, Haddad in view of Wei teaches all the limitations of claim 48 above. 
Haddad in view of Wei fail to teach wherein the observed waveform is calculated using the reflection and transmission signals.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haddad’s system as modified by Wei to use reflected, refracted, scattered, and transmitted components of acoustic waves for image generation to improve image quality. See paragraph 60 of Johnson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
                                                                                                                                                                                                 /JASON M IP/Primary Examiner, Art Unit 3793